—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about October 19, 1993, which denied defendant’s motion pursuant to CPLR 3215 (c) to dismiss plaintiff’s complaint, and granted plaintiff leave to enter judgment for arrears in maintenance and child support unanimously affirmed, without costs.
Any right defendant may have had to seek dismissal of the complaint pursuant to CPLR 3215 (c) is barred by his laches in waiting five years to make the motion (see, Myers v Empire State Bldg., 53 AD2d 662, 663). Further, the motion court’s denial of the motion was both an equitable and expeditious way to finally determine the entire action (see, Hinds v 2461 Realty Corp., 169 AD2d 629, 632). Concur—Murphy, P. J., Carro, Wallach, Asch and Tom, JJ.